DETAILED ACTION

Applicants’ response filed 12/14/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are pending. 
Claims 1, 4-5, 10-12, 18, 21, 24-25, 30-32 and 38 remain rejected.
Claims 2-3, 6-9, 13-17, 19-20, 22-23, 26-29, 33-37 and 39-40 remain objected to with allowable subject matter. 
The amendments have been considered. New prior arts are cited for Applicants’ consideration. 
Application is pending. 

Response to Arguments
Applicants’ arguments with respect to claims 1, 4-5, 10-12, 18, 21, 24-25, 30-32 and 38 have been considered but are moot because a new ground of rejection is presented herein below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 10, 11, 12, 18, 21, 24, 25, 30, 31, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. USPAP 20170366199A1 (herein: Ge) in view of Li et al. USPAP 20150249473A1 (herein: Li).

As per claim 1, Ge substantially teaches (i.e., title, abstract, Figures 12-13 and paragraph 0112) a method for wireless communications performed by a user equipment (UE), comprising: iteratively segmenting a group of K information bits into a plurality of segments (i.e., Figure 18, k/2 bits segmented; paragraph 0147); encoding the information bits using a polar code (i.e., Figure 18, K/2 bits coded with CRC bits and then with channel coding which is the polar coding; paragraphs 0147-0149; Figure 6, polar encoder and paragraphs 0041, 0054; The Examiner would like to point out that Ge teaches to perform polar encoding on the payload which includes the 

    PNG
    media_image1.png
    313
    794
    media_image1.png
    Greyscale

Ge does not explicitly teach each of the plurality of segments to be a plurality of consecutive contiguous segments as stated in the present application. 
However Li teaches in an analogous art (i.e., abstract) performing code block segmentation on a data block to obtain multiple first blocks, wherein a difference between numbers of bits of any two first blocks in the multiple first blocks is not more than 1 bit; determining multiple second blocks according to a padding bit and the multiple first blocks, wherein a value of the padding bit is a preset value; adding consecutive N-K fixed bits to each of the multiple second blocks to obtain multiple third blocks, wherein a value of the fixed bit is a preset value, and N-K.gtoreq.0; and performing polar encoding according to the multiple third blocks. Specifically Li substantially teaches (i.e., Figure 1, step 101) the concept of segmenting data in a consecutive manner. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to combine the teachings of Li with Ge in the sense that data is segmented in a consecutive manner prior to polar encoding. This would have been obvious to one having ordinary skill in the art because one of ordinary skill 
As per claim 4, Ge substantially teaches, in view of above rejections, determining, based on one or more of K and parameters of the polar code, to iteratively segment the group of K information bits into the plurality of segments (i.e., Figure 24 code processing 2410 and paragraph 0237).   
As per claim 5, Ge substantially teaches, in view of above rejections, wherein the determination is based on a maximum mother code length, Nmax, of polar codes supported by the UE and K (i.e., Figure 22 and paragraphs 0079, 0237).
As per claim 10, Li substantially teaches, in view of above rejections, transmitting each encoded segment comprises: writing each coded bit of the encoded segment to a circular buffer having a size equal to a size, N, of the polar code, wherein the coded hits are written in an order dependent on N; reading M coded hits from the circular buffer; and transmitting the M coded bits (i.e., Figure 1, step 104).  
As per claim 11, Ge substantially teaches (i.e., title, abstract, Figures 12-13 and paragraph 0112) a method for wireless communications performed by a user equipment (UE), comprising: determining, based on one or more of a payload size of a group of information bits and parameters of a polar code (i.e., Figure 18 and paragraph 0237), to segment the group of information bits into a plurality of segments, wherein the payload size is K (i.e., Figure 18, k/2 bits segmented; paragraph 0147); segmenting the group of information bits into the plurality of segments (i.e., Figure 18, k/2 bits segmented; paragraph 0147); encoding the information bits of the segments using the polar code  (i.e., Figure 18, K/2 bits coded with CRC bits and then with 

    PNG
    media_image1.png
    313
    794
    media_image1.png
    Greyscale

Ge does not explicitly teach each of the plurality of segments to be a plurality of consecutive contiguous segments as stated in the present application. 
However Li teaches in an analogous art (i.e., abstract) performing code block segmentation on a data block to obtain multiple first blocks, wherein a difference between numbers of bits of any two first blocks in the multiple first blocks is not more than 1 bit; determining multiple second blocks according to a padding bit and the multiple first blocks, wherein a value of the padding bit is a preset value; adding consecutive N-K fixed bits to each of the multiple second blocks to obtain multiple third blocks, wherein a value of the fixed bit is a preset value, and N-K.gtoreq.0; and performing polar encoding according to the multiple third blocks. Specifically Li substantially teaches (i.e., Figure 1, step 101) the concept of segmenting data in a consecutive manner. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to combine the teachings of Li 
As per claim 12, Ge substantially teaches, in view of above rejections, wherein the determination is based on a maximum mother code length, Nmax of polar codes supported by the UE, and K (i.e., Figure 22 and paragraphs 0079, 0237).
As per claim 18, Li substantially teaches, in view of above rejections, wherein transmitting each encoded segment comprises: writing each coded bit of the encoded segment to a circular buffer having a size equal to a size, N. of the polar code, wherein the bits are written in an order dependent on N; reading M coded bits from the circular buffer; and transmitting the M coded bits (i.e., Figure 1, step 104).
As per claim 21, Ge substantially teaches (i.e., title, abstract, Figures 12-13 and paragraphs 0112, 0237) an apparatus for wireless communications, comprising: a processor (i.e., Figure 18 and paragraph 0009) configured to: iteratively segment a group of K information bits into a plurality of segments  (i.e., Figure 18, k/2 bits segmented; paragraph 0147); encode the information bits of the plurality of segments using a polar code (i.e., Figure 18, K/2 bits coded with CRC bits and then with channel coding which is the polar coding; paragraphs 0147-0149; Figure 6, polar encoder and paragraphs 0041, 0054; The Examiner would like to point out that Ge teaches to perform polar encoding on the payload which includes the segments of K/2 bits.); and cause the apparatus to transmit the plurality of encoded segments  (i.e., Figure 18, 


    PNG
    media_image1.png
    313
    794
    media_image1.png
    Greyscale

Ge does not explicitly teach each of the plurality of segments to be a plurality of consecutive contiguous segments as stated in the present application. 
However Li teaches in an analogous art (i.e., abstract) performing code block segmentation on a data block to obtain multiple first blocks, wherein a difference between numbers of bits of any two first blocks in the multiple first blocks is not more than 1 bit; determining multiple second blocks according to a padding bit and the multiple first blocks, wherein a value of the padding bit is a preset value; adding consecutive N-K fixed bits to each of the multiple second blocks to obtain multiple third blocks, wherein a value of the fixed bit is a preset value, and N-K.gtoreq.0; and performing polar encoding according to the multiple third blocks. Specifically Li substantially teaches (i.e., Figure 1, step 101) the concept of segmenting data in a consecutive manner. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to combine the teachings of Li with Ge in the sense that data is segmented in a consecutive manner prior to polar encoding. This 
As per claim 24, Ge substantially teaches, in view of above rejections, wherein the processor is further configured to: determine, based on one or more of K and parameters of the polar code, to iteratively segment the group of K information bits into the plurality of segments (i.e., Figure 24 code processing 2410 and paragraph 0237).  
As per claim 25, Ge substantially teaches, in view of above rejections, wherein the processor is further configured to determine to iteratively segment the group of K information bits based on a maximum mother code length, Nmax of polar codes supported by the apparatus and K (i.e., Figure 22 and paragraphs 0079, 0237).
As per claim 30, Li substantially teaches, in view of above rejections, wherein causing the apparatus to transmit each encoded segment comprises: writing each coded bit of the encoded segment to a circular buffer having a size equal to a size, N, of the polar code, wherein the coded bits are written in an order dependent on N; reading M coded bits from the circular buffer; and causing the apparatus to transmit the M coded bits (i.e., Figure 1, step 104).  
As per claim 31, Ge substantially teaches (i.e., title, abstract, Figures 12-13 and paragraph 0112) an apparatus for wireless communications, comprising: a processor (i.e., Figure 24 and paragraph 0009) configured to: determine, based on one or more of a payload size of a group of information bits and parameters of a polar code (i.e., Figure 18 and paragraph 0237), to segment the group of information bits into a plurality of segments, wherein the payload size is K (i.e., Figure 18, k/2 bits segmented; paragraph 0147); segment the group of information bits into 

    PNG
    media_image1.png
    313
    794
    media_image1.png
    Greyscale

Ge does not explicitly teach each of the plurality of segments to be a plurality of consecutive contiguous segments as stated in the present application. 
However Li teaches in an analogous art (i.e., abstract) performing code block segmentation on a data block to obtain multiple first blocks, wherein a difference between numbers of bits of any two first blocks in the multiple first blocks is not more than 1 bit; determining multiple second blocks according to a padding bit and the multiple first blocks, wherein a value of the padding bit is a preset value; adding consecutive N-K fixed bits to each of the multiple second blocks to obtain multiple third blocks, wherein a value of the fixed bit is a preset value, and N-K.gtoreq.0; and performing polar encoding according to the multiple third 
As per claim 32, Ge substantially teaches, in view of above rejections, wherein the processor is configured to determine to segment the group of information bits based on a maximum mother code length, Nmax of polar codes supported by the apparatus, and K (i.e., Figure 22 and paragraphs 0079, 0237).
As per claim 38, Li substantially teaches, in view of above rejections, wherein causing the apparatus to transmit each encoded segment comprises: writing each coded hit of the encoded segment to a circular buffer having a size equal to a size, N, of the polar code, wherein the bits are written in an order dependent on N; reading M coded bits from the circular buffer; and causing the apparatus to transmit the M coded bits (i.e., Figure 1, step 104).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112